J-S70022-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                      1       IN THE SUPERIOR COURT OF
                                                                PENNSYLVANIA


                      v.

ROBERT WILLIAM CUMMINGS JR.

                               Appellant                      No. 3241 EDA 2015


              Appeal from the PCRA Order October 20, 2015
            In the Court of Common Pleas of Delaware County
           Criminal Division at No(s): CP- 23 -CR- 0001226 -2014
                         CP- 23 -CR- 0001227 -2014


BEFORE:   OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                     FILED OCTOBER 24, 2016

     Robert William Cummings, Jr., appeals from the order entered October

20, 2015,1 in the Court of Common Pleas of Delaware County, that

dismissed, without         a   hearing, his first petition filed        pursuant to the

Pennsylvania   Post    Conviction Act       (PCRA), 42        Pa.C.S.    §§   9541 -9546.

Cummings seeks relief from the judgment of sentence to serve an aggregate

term of two to six years' imprisonment and            a   four -year term of probation.

We quash the appeal.




i We note that Cummings mistakenly listed on the notice of appeal that the
appeal was taken from the order entered on September 25, 2015. The PCRA
court dismissed Cummings' PCRA petition on October 20, 2015. Cummings
filed the pro se notice of appeal on October 28, 2015. Accordingly, we have
amended the caption to reflect the proper date of the order under appeal.
J-S70022-16



          The Honorable Kevin Kelly has provided     a   detailed summary of the

procedural history of this case in his extensive, 40 -page Pa.R.A.P. 1925(a)

opinion. See PCRA Court Opinion, 5/11/2016, at           1 -9.2   Turning to examine

the merits of this appeal, we find substantial defects in the brief filed by

Cummings preclude our review.

          At the outset, we note that appellate briefs are required to "conform in

all   material respects" with the briefing requirements set forth in the

Pennsylvania Rules of Appellate Procedure, and this Court may quash or

dismiss an appeal if the defects in the brief are substantial. Pa.R.A.P. 2101;

Commonwealth v. Adams, 882 A.2d 496, 497 -498                     (Pa. Super. 2005)

( "This   Court may quash or dismiss an appeal if the appellant fails to conform


2 Cummings was tried in a non -jury trial involving three separate cases:
Docket Nos. 1226 -14, 1227 -14, and 1223 -14. At Docket No. 1226 -14,
Cummings was found guilty of intimidation of a witness (two counts) and
terroristic threats. 18 Pa.C.S. §§ 4952(a)(3), 4952(a)(6) and 2706,
respectively.   At Docket No. 1227 -14, Cummings was found guilty of
intimidation of a witness (two counts) and terroristic threats. 18 Pa.C.S. §§
4952(a)(3), 4952(a)(6) and 2706, respectively. At Docket No. 1223 -14,
Cummings was found not guilty of all prosecuted offenses, including multiple
rape and involuntary deviate sexual intercourse counts. See PCRA Court
Opinion, 5/11/2016, at 4.

          On August 6, 2014, Cummings was sentenced as stated above.             No
post- sentence motion or direct appeal was filed. Cummings filed a pro se
PCRA petition on April 9, 2015. The PCRA court appointed counsel, who filed
a  petition to withdraw and Turner/Finley no -merit letter.           See
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). On September 25,
2015, the PCRA court granted counsel's petition to withdraw and issued
Pa.R.Crim.P. 701 notice of intent to dismiss. The PCRA court dismissed
Cummings' petition on October 20, 2015.


                                         -2
J-S70022-16



to the requirements set forth               in    the Pennsylvania Rules of Appellate

Procedure. ").        Furthermore, we note Cummings' pro se status does not

excuse his failure to comply with the rules of appellate practice. See id. at

498 ( "Although this Court        is   willing to liberally construe materials filed by    a

pro se litigant, pro se status confers no special benefit upon the appellant. ");

Commonwealth v. Rivera, 685 A.2d 1011, 1013                   (Pa. Super. 1996) ( "While

this Court    is   willing to liberally construe materials filed by pro se litigants,     ...


appellant    is    not entitled to any particular advantage because [he] lacks legal

training. ") (citation omitted).

      The Pennsylvania Rules of Appellate Procedure set forth the following

requirements regarding the content of an appellant's brief:

Rule 2111. Brief of the Appellant

   (a)      General      rule.-
                              The brief of the appellant, except as otherwise
            prescribed by these rules, shall consist of the following matters,
            separately and distinctly entitled and in the following order:

      (1)         Statement of jurisdiction.

      (2)         Order or other determination in question.

      (3)         Statement of both the scope of review and the
                  standard of review.

      (4)         Statements of the questions involved.

      (5)         Statement of the case.

      (6)         Summary of argument.

      (7)         Statement of the reasons to allow an appeal to
                  challenge the discretionary aspects of a sentence, if
                  applicable.

                                                 -3
J-S70022-16



       (8)     Argument for appellant.

       (9)     A short conclusion stating the precise relief sought.

       (10) The opinions and pleadings specified       in Subdivisions
       (b) and (c) of this rule.

       (11) In the Superior Court, a copy of the statement of
       errors complained of on appeal, filed with the trial court
       pursuant to Rule 1925(b), or an averment that no order
       requiring a statement of errors complained of on appeal
       pursuant to Pa.R.A.P. 1925(b) was entered.
Pa.R.A.P.     2111(a) (emphasis added). "Additionally, Rules 2114 through

2119 specify in greater detail the material to be included in briefs on appeal.

See Pa.R.A.P. 2114 -2119." Adams, 882 A.2d at 498.

       Cummings' five -page pro se brief consists of two hand -printed pages

of self- serving assertions in defense of the charges brought against him,

copies of three hand -printed pages that he had included with his pro se

PCRA   petition, and     a   copy of his Rule 1925(b) statement.         This brief

evidences Cummings' failure to conform with all the Rule 2111(a) briefing

requirements, with the one exception of attachment to the brief of       a   copy of

the statement of errors complained of on appeal.

       Given the substantial defects in Cummings' brief, we are hampered

from effective appellate review.       In short, we are unable to discern what

Cummings is claiming to be the PCRA court error that gives rise to this

appeal.      Accordingly, we quash this appeal.     See Rivera, supra at 1013

( "Since   the defects in appellant's brief are substantial and preclude this

Court from conducting any meaningful appellate review, we quash his

                                         -4
J-S70022-16



appeal. "). See also Commonwealth v. Maris, 629 A.2d 1014 (Pa. Super.

1993) (appeal quashed        because brief violated   the rules of appellate

procedure to   a   degree that precluded the court from conducting meaningful

review of appellant's claims).

      Appeal quashed.

Judgment Entered.




J:seph    Seletyn,
         D.
Prothonotary


Date: 10/24/2016




                                      -5